

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of September
30, 2008, by and among KL Energy Corporation, a Nevada corporation (the
“Company”), and the investors identified on the signature pages hereto (each, an
“Investor” and collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Rule 506 promulgated thereunder, and Regulations S under the
Securities Act, the Company desires to issue and sell to the Investors, and the
Investors, severally and not jointly, desire to purchase from the Company
certain securities of the Company, as more fully described in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1. Definitions.   In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Business Day” means any day except Saturday, Sunday and any day which is a U.S.
federal legal holiday
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Investment Amount” means, with respect to each Investor, the investment amount
indicated on such Investor’s signature page to this Agreement.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Warrants, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis any of its obligations under this Agreement
or the Warrants.
 

--------------------------------------------------------------------------------


 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Trading Day” means a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in the foregoing, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Units” means collectively the units purchased by the Investors pursuant to this
Agreement, with each Unit consisting of two (2) shares of Common Stock and
Warrant for the purchase of one (1) share of Common Stock. The Warrant will be
immediately detachable and separately transferable.
 
“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit A, delivered to the Investors pursuant to this Agreement.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1. Closing.   Subject to the terms and conditions set forth in this Agreement,
at the closing of the purchase and sale of the Units (the “Closing”) the Company
shall issue and sell to each Investor, and each Investor shall, severally and
not jointly, purchase from the Company, the number of Units set forth on each
respective Investor’s signature page attached hereto, at a per Unit purchase
price of $8.00, in consideration of the Investor’s payment of the Investment
Amount set forth thereon. (All references herein are to United States Dollars).
The Closing shall take place at the offices of The Bank of New York Mellon
Corporation (the “Escrow Agent”) on the Business Day on which all of the
conditions set forth in Sections 5.1 and 5.2 hereof are satisfied, or such other
date as the parties may agree (the “Closing Date”), or at such other location
and/or time as the parties may agree. The purchase and sale of the Units may
take place at one or more Closings, and if there are multiple Closings, then all
deliveries and conditions required to be completed on or before the Closing Date
shall refer to the Closing Date for the initial Closing.
 
2

--------------------------------------------------------------------------------



2.2. Closing Deliveries.
 
(a)  On or prior to the Closing, the Company shall deliver or cause to be
delivered to each Investor this Agreement duly executed by the Company (the
“Company Deliverables”).
 
(b) On or prior to the Closing Date, each Investor shall deliver or cause to be
delivered the following (the “Investor Deliverables”):
 
(i) to the Company, this Agreement duly executed by the Investor; and
 
(ii) to the Escrow Agent for deposit and disbursement, such Investor’s
Investment Amount, in United States dollars and in immediately available funds,
by wire transfer to an account designated in writing by the Company for such
purpose.
 
(c) Within five (5) Business Days following the Closing Date, the Company shall
deliver or cause to be delivered the following:
 
(i) one or more stock certificates evidencing the shares of Common Stock
(excluding the Warrant Shares (as defined below)) issued to the Investors as
part of the Units by the Company pursuant to the terms of this Agreement (the
“Shares”) purchased by each Investor, as indicated on each such Investor’s
signature page attached hereto; and
 
(ii) a Warrant registered in the name of each Investor, pursuant to which each
such Investor shall have the right to acquire the number of shares of Common
Stock (the “Warrant Shares”) set forth on such Investor’s signature page
attached hereto.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company.   Except as set forth under
the corresponding section of the disclosure schedules of the Company delivered
by the Company to Investors contemporaneously with this Agreement (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof and shall be deemed to qualify any representation or warranty otherwise
made herein to the extent of such disclosure, the Company hereby makes the
following representations and warranties to each Investor:
 
(a) Organization and Qualification. The Company is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
State of Nevada, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is duly qualified to conduct its business as presently conducted and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
3

--------------------------------------------------------------------------------


 
(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement and the Warrants by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith. This Agreement and the Warrants have been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the Warrants by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s articles of incorporation or bylaws, or
(ii) conflict with, or constitute a default under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
credit facility, debt or other instrument or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject, or by which any property or asset of
the Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and the Warrants,
other than (i) the filing with the Securities and Exchange Commission (the
“SEC”) of one or more Registration Statements (as defined herein) in accordance
with the requirements of Section 4.3, (ii) filings required by state securities
laws, (iii) the filing of a Notice of Sale of Securities on Form D with the SEC
under Regulation D of the Securities Act, (iv) information statement that
complies with Section 14(f) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Rule 14f-1 thereunder; and (v) a current report on
Form 8-K relating to the transactions contemplated by this Agreement
(collectively, the “Required Approvals”).
 
(e) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens, charges,
encumbrances, security interests, rights of first refusal, rights of
participation or other restrictions of any kind (individually, a “Lien” and
collectively, the “Liens”) other than restrictions on transfer provided for in
this Agreement. The Warrant Shares, when issued in accordance with the terms of
this Agreement, will be validly issued, fully paid and nonassessable, free and
clear of all Liens other than restrictions on transfer provided for in this
Agreement and the Warrants.
 
4

--------------------------------------------------------------------------------


 
(f) Capitalization. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. There are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any securities of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
securities of the Company. The issue and sale of the Shares, Warrants and
Warrant Shares (collectively, the “Securities”) will not, immediately or with
the passage of time, obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.
 
(g) Title to Assets. The Company has good and marketable title to property owned
by it that is material to its business, free and clear of all Liens, except for
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company. Any real property and facilities held under lease by the Company
are held by them under valid, subsisting and enforceable leases of which the
Company is in compliance, except as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
(h) No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Sections 3.2, 3.3 and 3.4, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated. 
 
(i) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
 
3.2. Representations and Warranties of the Investors.   Each Investor hereby,
for itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority. If an entity, such Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement and the performance by such Investor of the transactions
contemplated herein have been duly authorized by all necessary corporate or, if
such Investor is not a corporation, such partnership, limited liability company
or other applicable like action, on the part of such Investor. This Agreement
has been duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
5

--------------------------------------------------------------------------------


 
(b) Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
 
(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.
 
(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e) Access to Information. Such Investor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
the subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
 
(f) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereunder will not (i) result in a violation of the organizational
documents, if any, of such Investor, (ii) conflict with, or constitute a default
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to such Investor, except in the case of clauses
(ii) and (iii) above, that do not otherwise affect the ability of such Investor
to consummate the transactions contemplated hereby.
 
6

--------------------------------------------------------------------------------


 
(g) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
(h) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to such Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.
 
(i) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to this
Agreement, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of the Company or any of
its agents, counsel or Affiliates in making its investment decision hereunder,
and confirms that none of such Persons has made any representations or
warranties to such Investor in connection with the transactions contemplated by
this Agreement.
 
3.3. Representations and Warranties of Non-U.S. Investors   Each Investor who is
a Non-U.S. person (as defined herein) hereby represents and warrants to the
Company as follows:
 
(a) This Agreement is made by the Company with such Investor who is a Non-U.S.
person in reliance upon such Non-U.S. person’s representations, warranties and
covenants made in this Section 3.3.
 
(b) Such Non-U.S. person has been advised and acknowledges that:
 
(i) the Securities have not been, and when issued, will not be registered under
the Securities Act, the securities laws of any state of the United States or the
securities laws of any other country;
 
(ii) in issuing and selling the Securities to such Non-U.S. person pursuant
hereto, the Company is relying upon the “safe harbor” provided by Regulation S
and/or on Section 4(2) under the Securities Act;
 
(iii) it is a condition to the availability of the Regulation S “safe harbor”
that the Securities not be offered or sold in the United States or to a U.S.
person (as defined herein) until the expiration of a period of one year
following the Closing Date; and
 
(iv) notwithstanding the foregoing, prior to the expiration of one year after
the Closing (the “Restricted Period”), the Securities may be offered and sold by
the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either: (A) if the offer or sale is within the
United States or to or for the account of a U.S. person (as such terms are
defined in Regulation S), the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 promulgated by the SEC
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule (“Rule 144”) or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. person.
 
7

--------------------------------------------------------------------------------


 
(c) As used herein, the term “United States” means and includes the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia, and the term “U.S. person” (as defined in
Regulation S) means:
 
(i) a natural person resident in the United States;
 
(ii) any partnership or corporation organized or incorporated under the laws of
the United States;
 
(iii) any estate of which any executor or administrator is a U.S. person;
 
(iv) any trust of which any trustee is a U.S. person;
 
(v) any agency or branch of a foreign entity located in the United States;
 
(vi) any nondiscretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;
 
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and
 
(viii) a corporation or partnership organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.
 
As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the
Securities Act.
 
(d) Such Non-U.S. person agrees that with respect to the Securities until the
expiration of the Restricted Period:
 
(i) such Non-U.S. person, its agents or its representatives have not and will
not solicit offers to buy, offer for sale or sell any of the Securities, or any
beneficial interest therein, in the United States or to or for the account of a
U.S. person during the Restricted Period; and
 
(ii) notwithstanding the foregoing, prior to the expiration of the Restricted
Period, the Securities may be offered and sold by the holder thereof only if
such offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. person (as such terms are defined in Regulation S), the
securities are offered and sold pursuant to an effective registration statement
or pursuant to Rule 144 under the Securities Act or pursuant to an exemption
from the registration requirements of the Securities Act; or (B) the offer and
sale is outside the United States and to other than a U.S. person; and
 
8

--------------------------------------------------------------------------------


 
(iii) such Non-U.S. person shall not engage in hedging transactions with regard
to the Securities unless in compliance with the Securities Act.
 
The foregoing restrictions are binding upon subsequent transferees of the
Securities, except for transferees pursuant to an effective registration
statement. Such Non-U.S. person agrees that after the Restricted Period, the
Securities may be offered or sold within the United States or to or for the
account of a U.S. person only pursuant to applicable securities laws.
 
(e) Such Non-U.S. person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in
Regulation S) in the United States with respect to the Securities.
 
(f) Such Non-U.S. person: (i) is domiciled and has its principal place of
business outside the United States; (ii) certifies it is not a U.S. person and
is not acquiring the Securities for the account or benefit of any U.S. person;
and (iii) at the time of the Closing Date, the Non-U.S. person or persons acting
on Non-U.S. person’s behalf in connection therewith will be located outside the
United States.
 
(g) At the time of offering to such Non-U.S. person and communication of such
Non-U.S. person’s order to purchase the Securities and at the time of such
Non-U.S. Person’s execution of this Agreement, the Non-U.S. person or persons
acting on Non-U.S. person’s behalf in connection therewith were located outside
the United States.
 
(h) Such Non-U.S. person is not a “distributor” (as defined in Regulation S) or
a “dealer” (as defined in the Securities Act).
 
(i) Such Non-U.S. person acknowledges that the Company shall make a notation in
its stock books regarding the restrictions on transfer set forth in this
Section 3.3 and shall transfer such shares on the books of the Company only to
the extent consistent therewith.
 
In particular, such Non-U.S. person acknowledges that the Company shall refuse
to register any transfer of the Securities not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration.
 
3.4. Representations by Non-U.S. Persons. If an Investor is a Non-U.S. person,
such Investor hereby represents that such Investor is satisfied as to the full
observance of the laws of such Investor’s jurisdiction in connection with any
invitation to subscribe for the Securities or any use of the Agreements,
including (i) the legal requirements within such Investor’s jurisdiction for the
purchase of Securities, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of such
securities. Such Investor’s subscription and payment for, and such Investor’s
continued beneficial ownership of, the Securities will not violate any
applicable securities or other laws of such Investor’s jurisdiction.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1. (a)   The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
(b) Certificates evidencing the Securities will contain the following legend or
one similar thereto, until such time as they are not required pursuant to the
Securities Act and applicable state securities laws as evidenced by a legal
opinion of counsel to the transferor to such effect, the substance of which
shall be reasonably acceptable to the Company:
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
(c) Each Investor, severally and not jointly with the other Investors, agrees
that such Investor will sell any Securities only pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.
 
10

--------------------------------------------------------------------------------


 
4.2. Non-Public Information.   The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.3. Registration Rights.
 
(a) The Company shall file with the SEC not later than 60 days after the Closing
Date (the “Filing Date”), and thereafter use its best efforts to cause to be
declared effective by the SEC, a registration statement (the “Registration
Statement”) on Form S-1 (or such other form appropriate for such purpose),
within 90 days of the filing of the Registration Statement, in order to register
the Shares and the Warrant Shares (the “Registrable Securities”) for resale and
distribution under the Securities Act. The Company agrees to respond to all SEC
comments within 14 business days of receipt thereof by the Company. The Company
agrees to pay penalties equal to 1.5% of the investment amount for the first 30
days and 1.0% of the investment amount price for every 30 days thereafter if the
registration is not filed by the Filing Date. The same penalties shall apply if
the registration is filed in a timely manner but it is not declared effective by
the SEC within 90 days of the filing of the Registration Statement. The penalty
may be paid in cash or stock at the option of Company; provided that the shares
are registered. If the Company elects to pay the penalty in shares, the shares
will be priced at the volume weighted average price for the 10 Trading Days
prior to the payment date.
 
(b) If and whenever the Company is required by the provisions hereof to effect
the registration of any Registrable Securities under the Securities Act, the
Company will, as expeditiously as possible:
 
(i) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until such Registration
Statement has been effective for a period of one (1) year, and comply with the
provisions of the Securities Act with respect to the disposition of all of the
Registrable Securities covered by such Registration Statement in accordance with
the Investor’s intended method of disposition set forth in such Registration
Statement for such period;
 
(ii) furnish to the Investor, at the Company’s expense, such number of copies of
the Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such Registration Statement; and
 
(iii) immediately notify the Investor when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which the Company has knowledge as a result of which the prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.
 
11

--------------------------------------------------------------------------------


 
(c) In connection with each Registration Statement described in this
Section 4.3, the Investor will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities.   The obligation of each Investor to acquire the Units at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall
remain true and correct as of such specific date).
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of the transactions contemplated by this Agreement.
 
(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the Company
or KL Process Design Group, LLC.
 
(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(f) Lock-Up Agreements. Each of Randy Kramer, David Litzen, Dennis Harstad, and
Steve Corcoran shall have entered into a lock-up agreement with respect to all
of their shares of the Company for a period of two (2) years from the effective
time of this Agreement.
 
(g) Voting Agreement. Each of Randy Kramer, David Litzen, Dennis Harstad, and
Steve Corcoran shall have entered into a voting agreement pursuant to which they
agree to vote their shares as directed by Pelly Management in designating two
(2) members of the Board of Directors of the Company and a third one jointly
designated with Pelly Management so long as the Investors and the investors in
the convertible bridge financing (on a post-conversion basis) own an aggregate
of 25% of the Company’s outstanding common stock held by non-affiliates.
 
12

--------------------------------------------------------------------------------


 
(h) Performance Escrow Agreement. Randy Kramer, David Litzen, Dennis Harstad and
Steve Corcoran shall have entered into an agreement with the Company and a
mutually acceptable escrow agent, pursuant to which their shares of the Company
will be deposited into escrow for a period of two (2) years from the effective
time of this Agreement, with certain portions of shares subject to cancellation
based on the financial performance of the Company as measured for each of the
two ( 2 ) years.
 
(i) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2. Conditions Precedent to the Obligations of the Company to Sell
Securities.   The obligation of the Company to sell the Units at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Investors shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall
remain true and correct as of such specific date).
 
(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by such Investor at
or prior to the Closing.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of the transactions contemplated by this Agreement.
 
(d) Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b).
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1. Fees and Expenses.   Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
 
6.2. Entire Agreement.   This Agreement and the Warrants contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
13

--------------------------------------------------------------------------------


 
6.3. Notices.   All notices or other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand
(with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):
 
If to the Company:
KL Energy Corporation
 
Suite 150
 
10161 Park Run Drive
 
Las Vegas, Nevada 89145
   
With a copy to:
Clayborne, Loos, Strommen & Sabers, L.L.P.
 
2834 Jackson Boulevard, Suite 201
 
Rapid City, South Dakota 57709-9129
 
Facsimile: 605-721-1518
 
Attention: Courtney R. Clayborne
   
If to an Investor:
To the address set forth under such Investor’s name on the signature pages hereof;
   
With a copy to:
Greenberg Traurig, LLP
 
3161 Michelson Drive, Suite 1000
 
Irvine, California 92612
 
Facsimile: 949-732-6501
 
Attention: Raymond A. Lee, Esq.



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4. Amendments; Waivers; No Additional Consideration.   No provision of this
Agreement may be waived or amended at or prior to the Closing except in a
written instrument signed by the Company and each Investor. No provision of this
Agreement may be waived or amended after the Closing except in a written
instrument signed by the Company and the Investors holding a majority of the
Shares. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
6.5. Termination.   This Agreement may be terminated prior to Closing:
 
(a) by mutual written agreement of the Investors and the Company; and
 
14

--------------------------------------------------------------------------------


 
(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, if the Closing shall not have taken place by 6:30
p.m. Eastern time on the date which is December 31, 2008 (the “Outside Date”);
provided, that the right to terminate this Agreement under this Section 6.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.
 
Upon a termination in accordance with this Section 6.5, the Company and the
terminating Investor(s) shall not have any further obligation or liability to
the other and no Investor will have any liability to any other Investor under
this Agreement as a result therefrom.
 
6.6. Construction.   The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
6.7. Successors and Assigns.   This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Investor may assign any or
all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”
 
6.8. Governing Law.   This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of California, without
giving effect to any principle or doctrine regarding conflict of laws.
 
6.9. Survival.   The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Units.
 
6.10. Execution.   This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.11. Severability.   If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
15

--------------------------------------------------------------------------------


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
16

--------------------------------------------------------------------------------



A [ex10-1a.jpg]
 
17

--------------------------------------------------------------------------------


 
B [ex10-1b.jpg]

 

--------------------------------------------------------------------------------


 
C [ex10-1c.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Warrant
 

--------------------------------------------------------------------------------


 